internal_revenue_service number release date index number ------------------------------ ---------------------------------- -------------------------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- telephone number -------------------- refer reply to cc tege eb hw plr-115397-17 date date legend taxpayer year retirement_plan date year health benefit plan retiree hra dear ---------------------- ---------------------------------- ------- ---------------------------------------------------------- ----------------- ------- -------------------------------------------------------------- ------------------------------------------------------------------------------------- ------------------------ this letter responds to your date ruling_request submitted by your representatives as supplemented by correspondence dated date date and date requesting rulings concerning the tax consequences of a proposed transaction under sec_105 and sec_401 of the internal_revenue_code the code and their accompanying regulations the following facts and representations are submitted under penalties of perjury in support of your request plr-115397-17 taxpayer is a full-service bank with offices across the united_states providing corporate commercial retail banking and wealth management solutions taxpayer was formed in year by a corporate integration taxpayer maintained the retirement_plan a defined_benefit_plan qualified under sec_401 of the code the retirement_plan is a successor plan to a previous retirement_plan and in connection with mergers and purchases involving the formation of the taxpayer it was renamed multiple times the name of the retirement_plan was changed to its current name effective date the retirement_plan was amended to add a retiree health account described in sec_401 before the formation of taxpayer no employee contributions were required to be made to the retirement_plan h account taxpayer attests that the retirement_plan subsequently received a favorable determination_letter from the internal_revenue_service taxpayer further represents that the sec_401 account was not funded directly or indirectly by a sec_420 transfer and that neither the retirement_plan nor any of its predecessor plans allowed for or permitted employee contributions until the beginning of year all eligible active employees and retirees and eligible dependents could participate in the health benefit plan the health benefit plan eligibility provisions were changed beginning year to only provide coverage for active employees and certain retirees generally up to age non-insured retiree health benefits under the health benefit plan are currently being paid from a voluntary employee beneficiary association veba trust taxpayer represents that it has been projected that the veba trust assets will be depleted within five months of the ruling_request upon exhaustion of the veba trust taxpayer represents that a portion of any monthly premium for coverage of or payment of claims on behalf of participating retirees and their covered dependents under the health benefit plan will be paid through the sec_401 account of the retirement_plan to the extent that the participants qualify as retired employees their spouses or their dependents under sec_401 of the code and sec_1_401-14 of the income_tax regulations eligible individuals taxpayer adopted a retiree-only health reimbursement account plan retiree hra effective the beginning of year the retiree hra established under sec_105 of the code reimburses former employees and certain of their dependents the retirees and their dependents who meet the retiree hra’s eligibility criteria for premiums_paid for medicare or individual_health_insurance coverage and for any other expense for medical_care as defined in sec_213 of the code retirees and their dependents will be credited with an amount under the retiree hra if they enroll in at least one individual medical dental or vision policy offered through a private retiree health exchange chosen by taxpayer taxpayer proposes to use the retirement plan’s sec_401 account to reimburse the eligible expenses of retiree hra participants who qualify as eligible individuals plr-115397-17 taxpayer represents that it will amend the retirement_plan to permit the retirement plan’s sec_401 account to provide for distributions to or on behalf of retirees and their dependents for expenses under the retiree hra taxpayer represents that no portion of the sec_401 account will be used to reimburse the expenses of anyone who does not qualify as an eligible_individual under the retirement_plan taxpayer further represents that the retiree hra is a health_reimbursement_arrangement hra as defined in notice_2002_45 2002_2_cb_93 the retiree hra will at all times following its implementation as described in the ruling_request remain unfunded and no retired employee who is an eligible_individual will be entitled to any amount under the retiree hra in excess of the amount required to be reimbursed under the sec_401 account prior to the satisfaction of all liabilities to provide retiree health benefits the funds in the sec_401 account shall not be used or diverted to any purpose other than providing such benefits until reimbursements are made under the retiree hra all retiree hra related funds will remain in the sec_401 account and in the event of either the retirement_plan or sec_401 account termination all such amounts remaining in the sec_401 account after satisfaction of all liabilities to provide medical benefits will be subject_to sec_401 including sec_401 and the excise_tax on reversions pursuant to sec_4980 taxpayer does not have a contractual obligation to fund the health benefit plan or the retiree hra plan and may amend_or_terminate its retiree health_plans at any time taxpayer will audit the reimbursements made by the retiree hra annually to ensure that only eligible individuals’ expenses are reimbursed from the retirement plan’ sec_401 account and taxpayer will amend the retirement_plan to prohibit discrimination in favor of officers shareholders supervisory employees or highly compensated employees in accordance with sec_1_401-14 of the income_tax regulations rulings requested taxpayer requests rulings that plr-115397-17 use of the retirement plan’s sec_401 account to reimburse premiums for medicare or other health_insurance_coverage and other code sec_213 medical_expenses of retiree hra participants who are retired employees their spouses or their dependents under sec_401 and sec_1_401-14 of the income_tax regulations will not violate sec_401 of the code or sec_1_401-14 of the income_tax regulations or otherwise cause the retirement_plan to lose its tax-qualified status under sec_401 of the code and reimbursements in accordance with the terms of the retiree hra of eligible health plan premiums and sec_213 medical_expenses of eligible individuals that are made from the sec_401 account are excludable from the gross_income of those individuals under sec_105 law sec_61 of the code and sec_1_61-21 of the income_tax regulations provide that except as otherwise provided in subtitle a gross_income includes compensation_for services including fees commissions fringe_benefits and similar items sec_105 of the code provides that except as otherwise provided in this section amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_105 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by him for the medical_care as defined in sec_213 of the taxpayer his spouse his dependents as defined in sec_152 determined without regard to subsections b b and d b thereof and any child as defined in sec_152 of the taxpayer who as of the end of the taxable_year has not attained age any child to whom sec_152 applies shall be treated as a dependent of both parents for purposes of this subsection sec_106 provides that gross_income does not include contributions by the employer to accident or health_plans for compensation through insurance or otherwise to his employees for personal injuries or sickness sec_1_106-1 of the income_tax regulations provides that the gross_income of an employee does not include contributions which the employee’s employer makes to an accident_or_health_plan for compensation through insurance or otherwise for personal injuries or sickness to the employee or the employee’s spouse or dependents as defined in sec_152 of the code determined without regard to subsections b b and d b thereof plr-115397-17 and any child as defined in sec_152 of the taxpayer who as of the end of the taxable_year has not attained age sec_401 describes requirements for a qualified_trust that is created or organized in the united_states and forms part of a pension_plan of an employer that is for the exclusive benefit of the employer's employees or their beneficiaries sec_501 provides in pertinent part that an organization described in sec_401 is generally exempt from income_tax in pertinent part sec_401 provides that under regulations prescribed by the secretary and subject_to the provisions of sec_420 a pension or annuity plan may provide for the payment of benefits for sickness accident hospitalization and medical_expenses of retired employees their spouses and their dependents but only if -- such benefits are subordinate to the retirement benefits provided by the plan a separate_account is established and maintained for such benefits the employer’s contributions to such separate_account are reasonable and ascertainable it is impossible at any time prior to the satisfaction of all liabilities under the plan to provide such benefits for any part of the corpus or income of such separate_account to be within the taxable_year or thereafter used for or diverted to any purpose other than the providing of such benefits and notwithstanding the provisions of subsection a upon the satisfaction of all liabilities under the plan to provide such benefits any amount remaining in such separate_account must under the terms of the plan be returned to the employer sec_1_401-14 of the income_tax regulations provides that under sec_401 of the code a qualified_pension or annuity plan may make provision for the payment of sickness accident hospitalization and medical_expenses for retired employees their spouses and their dependents the term medical benefits described in sec_401 is used in this section to describe such payments sec_1_401-14 of the income_tax regulations provides that under sec_401 of the code a qualified_pension or annuity plan may provide for the payment of medical benefits described in sec_401 only for retired employees their spouses or their dependents to be retired for purposes of eligibility to receive medical benefits described in sec_401 an employee must be eligible to receive retirement benefits provided under the pension_plan or else be retired by an employer providing such medical benefits by reason of permanent disability for purposes of the preceding sentence an employee is not considered to be eligible to receive retirement benefits plr-115397-17 provided under the plan if he is still employed by the employer and a separation from employment is a condition to receiving the retirement benefits in revrul_2002_41 2002_2_cb_75 an employer sponsors an hra that is paid for solely by the employer and not through salary reduction contributions the hra reimburses substantiated medical_care expenses as defined in sec_213 of participating employees and their spouses and dependents as defined in sec_152 up to a maximum annual reimbursement amount unused amounts from one coverage period are carried forward to subsequent coverage periods participating employees have no right to receive cash or any other benefit in lieu of medical expense reimbursements in situation of revrul_2002_41 the maximum reimbursement amount under the hra that is not applied to reimburse medical_care expenses before an employee retires or otherwise terminates employment continues to be available after retirement or termination for any medical_care expense incurred by the former employee or the former employee’s spouse and dependents the ruling concludes that coverage and reimbursements made under the hra are excludable from the gross_income of participating employees under sec_106 and sec_105 notice_2002_45 2002_2_cb_93 describes the tax treatment of hras the notice explains that a tax-favored hra is an arrangement that is paid for solely by the employer and not pursuant to a salary reduction election or otherwise under a sec_125 cafeteria_plan reimburses the employee for medical_care expenses as defined in sec_213 incurred by the employee or by the employee’s spouse or dependents and provides reimbursements up to a maximum dollar amount with any unused portion of that amount at the end of the coverage period carried forward to subsequent coverage periods conclusion based on the facts and representations provided by the taxpayer use of the retirement plan’s sec_401 account to reimburse premiums for medicare or other health_insurance_coverage and other code sec_213 medical_expenses of retiree hra participants who are retired employees their spouses or their dependents under sec_401 and sec_1_401-14 of the income_tax regulations will not violate sec_401 of the code or sec_1_401-14 of the income_tax regulations or otherwise cause the retirement_plan to lose it its tax-qualified status under sec_401 of the code reimbursements of health plan premiums and sec_213 medical_expenses to eligible individuals from the retirement plan’s sec_401 account and in accordance with the terms of the retiree hra are excludable from the gross_income of those individuals under sec_105 plr-115397-17 these rulings are based on the assumption that taxpayer’s retirement_plan is qualified under sec_401 the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2017_1 2017_1_irb_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2017_1 sec_11 except as expressly provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspects of any transaction or item_of_income described in this letter_ruling this letter_ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives if you have any questions concerning this letter please contact karen levin at sincerely s kevin knopf senior technician reviewer health welfare branch office of associate chief_counsel tax exempt government entities cc
